Order filed, October 24, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00679-CV
                                 ____________

       GREAT SOUTHWEST REGIONAL CENTER, LLC, Appellant

                                         V.

                              ACSWD, LP, Appellee


                    On Appeal from the 53rd District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-GN-15-000558


                                     ORDER

      The reporter’s record in this case was due September 4, 2018. See Tex. R.
App. P. 35.1. On October 8, 2018, this court ordered the court reporter to file the
record within 15 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Leah Hayes, the court reporter, to file the record in this appeal
within 15 days of the date of this order. No further extension will be entertained
absent exceptional circumstances.       The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Leah Hayes does not timely file the record as ordered, we may issue
an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.



                                   PER CURIAM